DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7-13 and 15-19 are pending and examined herein.
Claims 6, 14 and 20 are cancelled.
Claims 1-5, 7-13 and 15-19 are rejected.
Claim 16 is objected to.

Applicant’s Response
Applicant's response, filed on 2 August 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as filed on 17 October 2017 and in the amendment to the Specification filed on 10 June 2021 and, in the Claims as amended in the response filed on 2 August 2022. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 15 the phrase “determining whether the read fragments extract match...” should be replaced with “determine whether the read fragments extract match...” since this is a function for which the processor is configured to and, the functions performed by the processor are recited in the claim in the base (infinitive) form of the corresponding verbs. 
In claim 16, line 27 the phrase “comparing multiple comparisons” should be replaced by “compare multiple comparisons...” since this is a function for which the processor is configured to and, the functions performed by the processor are recited in the claim in the base (infinitive) form of the corresponding verbs. 
Appropriate correction is required.

Interpretation of the claim phrase “randomly fragmenting”
In claims 1, 9 and 16 the phrases “randomly fragmenting” and “randomly fragment” are given its broadest reasonable interpretation and, are interpreted herein as a division without a specific pattern. As such, in the instant claims, randomly fragmenting or, randomly fragment a metagenomic read is interpreted as requiring the division of a metagenomic read without a specific pattern.

Claim interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor in communication with one or more types of memory, the processor configured to:
receive a metagenomic read of a sample, wherein it is not known from what organism the metagenomic read originated; 
compare the metagenomic read to a genomic database comprising a plurality of gene sequences for a plurality of organisms; 
determine that the metagenomic read does not exactly match one or more of the plurality of gene sequences; 
in response to determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences, randomly fragment the metagenomic read into two read fragments; 
compare the read fragments to the genomic database comprising the plurality of gene sequences and determining whether the read fragments exactly match one or more of the plurality of gene sequences; 
for each read fragment that does not exactly match one or more of the plurality of gene sequences, iteratively perform the following steps until all read fragments exactly match one or more of the plurality of gene sequences; 
 randomly further fragment the read fragment; and 
compare the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and determining whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences; 
generating, by the processor, an identification of the taxonomic entity based at least in part on an exact match between a read fragment and one or more of the plurality of gene sequences; and 
comparing multiple comparisons of fragmented reads to the genomic database and statistically characterizing, by bootstrapping, the exact matches”, in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “processor” in claim 16 configured to performed the recited specific functions is interpreted under 35 USC §112(f) as a computer-implemented means plus function limitation since the “processor” is a generic placeholder that is coupled with functional language. 
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general-purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general-purpose computer without special programming. As such, it was not necessary to disclose more structure than the general-purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general-purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general-purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general-purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. 
In the instant case, the algorithms to perform the specialized functions is shown in Figure 2 and described in paragraphs 27-32 of the Specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)   If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): Yes, the claims are directed a method, a computer program product and a system. As such, each claim falls into one of the four statutory categories of invention.
 (2A)(1): Independent claim 1 (method) is directed to the following judicial exceptions:
A. Abstract ideas as mental processes
comparing the metagenomic read to a genomic database comprising a plurality of gene sequences;
determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences;
randomly fragmenting the metagenomic read into two read fragments;
comparing the read fragments to the genomic database comprising the plurality of gene sequences;
determining whether the read fragments exactly match one or more of the plurality of gene sequences;
iteratively performing the following steps until all read fragments exactly match one or more of the plurality of gene sequences: 
randomly further fragmenting the read fragment; 
comparing, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and determining whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences; 
generating an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences; and
comparing multiple comparisons of fragmented reads to the genomic database.
B. Abstract ideas as mathematical concepts
statistically characterizing, by bootstrapping, the exact matches.
Dependent claim 4 (method) is directed to the following abstract idea which encompasses a mathematical concept: generating an accuracy determination for the identification.
Independent claim 9 (computer program) is directed to the following judicial exceptions:
A. Abstract ideas as mental processes
comparing the metagenomic read to a genomic database comprising a plurality of gene sequences;” 
determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences; 
randomly fragmenting the metagenomic read into two read fragments; 
comparing the read fragments to the genomic database comprising the plurality of gene sequences;
 determining whether the read fragments exactly match one or more of the plurality of gene sequences; 
iteratively performing the following steps until all read fragments exactly match one or more of the plurality of gene sequences: 
randomly further fragmenting the read fragment; 
comparing, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and determining whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences; 
generating an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences; and
 comparing multiple comparisons of fragmented reads to the genomic database.
B. Abstract ideas as mathematical concepts
statistically characterizing, by bootstrapping, the exact matches.
Dependent claim 12 (computer program) is directed to the following abstract idea which encompasses a mathematical concept: generating an accuracy determination for the identification.
Independent claim 16 (system) is directed to the following judicial exceptions:
A. Abstract ideas as mental processes
compare the metagenomic read to a genomic database comprising a plurality of gene sequences; 
determine that the metagenomic read does not exactly match one or more of the plurality of gene sequences; 
randomly fragment the metagenomic read into two read fragments; 
compare the read fragments to the genomic database comprising the plurality of gene sequences;
 determining whether the read fragments exactly match one or more of the plurality of gene sequences; 
iteratively performing the following steps until all read fragments exactly match one or more of the plurality of gene sequences: 
randomly further fragment the read fragment; 
compare, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and determining whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences; 
 generate an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences; and
 comparing multiple comparisons of fragmented reads to the genomic database.
B. Abstract ideas as mathematical concepts
statistically characterizing, by bootstrapping, the exact matches.
Dependent claim 19 (system) is directed to the following abstract idea which encompasses a mathematical concept: generating an accuracy determination for the identification.
In claims 1, 9 and 16, the steps of comparing the metagenomic read, the read fragments and the further fragmented metagenomic read to a genomic database comprising a plurality of gene sequences, determining whether the read fragments and the further fragmented read fragments match a gene sequence and comparing multiple comparisons are processes that, under their broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. Lacking any recitation of the length of the sequence reads and the length of the sequence read fragments and, lacking any recitation of the size of the database and length of the gene sequences to which said reads and read fragments are compared to, the comparisons and determinations recited in claims 1, 9 and 16 are processes that can be practically performed in the mind. With regard to the recitation that the fragmentation of the metagenomic read and the subsequent fragmentation of the read fragments is performed “randomly”, as recited in claims 1, 9 and 16, the human mind is capable of performing random tasks. Evidence of this fact can be found in Persaud, N. “Humans can consciously generate random number sequences: A possible test for artificial intelligence”, Medical Hypotheses, Volume 65, Issue 2, 2005, Pages 211-214, specifically under the Summary which describes: “The results suggest that humans can generate random numbers that are uniformly distributed, independent of one another and unpredictable” and, at page 212, col. 1 under Introduction which describes: “Humans can consciously produce a series of seemingly random numbers in response to a command”. Finally, the identification of a taxonomic entity can be performed mentally by comparing a read fragment to a reference sequence associated with said taxonomic entity. With regard to the step of statistically characterizing, by bootstrapping, the exact matches recited in claims 1, 9 and 16 this is a process that encompasses a mathematical concept as a mathematical calculation. With regard to the step of generating an accuracy determination recited in claims 4, 12 and 19, the Specification at paragraph 32 describes that said determination includes a statistical parameter such as a p-value or a confidence. As such, this process encompasses a mathematical concept as a mathematical calculation. 
 “Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent claim 1 (method): a processor and receiving a metagenomic read of a sample.
Dependent claim 4 (method): there are no additional elements.
Independent claim 9 (computer program): a computer-readable storage medium, a processing circuit and receiving a metagenomic read of a sample.
Dependent claim 12 (computer program): there are no additional elements.
Independent claim 16 (system): a processor and receive a metagenomic read of a sample.
Dependent claim 19 (system): there are no additional elements.
In claims 1, 9 and 16 the recited additional elements do not integrate the exceptions into a practical application because these elements, when considered alone or in combination, do not impose any meaningful limits on practicing the abstract ideas. In claims 1, 9 and 16 the processor, the computer-readable storage medium and the processing circuit are generic computer elements recited at a high level of generality. In particular, the generic processor and processing circuit limitations are tools used to implement the abstract ideas. The step of receiving a metagenomic read of a sample is a data gathering step wherein said data is used in the comparing, determining, fragmenting and generating (abstract) steps. Further, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of the dependent claims recite any additional non-abstract elements. Claims 2, 3, 10, 11, 17 and 18 are directed to attributes of the read fragments, claims 5 and 13 further limit the abstract ideas, claim 7 is directed to attributes of the genomic database and claims 8 and 15 are directed to attributes of the sample. Accordingly, the claims are directed to abstract ideas.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements, when considered alone or in combination, do not integrate the exceptions into a practical application. In particular, the combination of additional elements does not amount to significantly more than the exception itself. Processors, computer-readable media and processing circuits are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014).  The steps of receiving a metagenomic read is well-understood, routine and conventional in the field of metagenomic analysis.  Evidence of this fact can be found in Kunin, V. et al.; “A bioinformatician’s Guide to Metagenomics”; Microbiology and Molecular Biology Reviews, Dec. 2008, pg. 557-578 (cited by the Examiner in the Office Action mailed on 12 March 2021) and the references cited therein. Specifically, Kunin at page 557, col. 2 describes: “Throughout the review, we will follow the workflow of a typical metagenomic project at the Joint Genome Institute (JGI) (summarized in Fig. 1). This process begins with sample and metadata collection and proceeds with DNA extraction, library construction, sequencing, read preprocessing, and assembly. Genes are then called on either reads, contigs, or both, and binning is applied. Community composition analysis is employed at several stages of this workflow, and databases are used to facilitate the analysis.”
The additional step of receiving a metagenomic read does not confine the use of the abstract ideas to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejections-Response to Arguments
Applicant’s arguments filed on 2 August 2022 have been considered. The Applicant asserts the following:
1) That “as an initial matter, a person cannot in any practical manner randomly and iteratively fragment read fragments until an exact match against a genomic database is found, as the person would need to mentally choose or otherwise select a fragmentation location (which would then be chosen/selected mentally by the person rather than randomly determined)” and that “even were a person to attempt or otherwise try to randomly fragment the read mentally, this “random” selection would itself be distinguishable from actual random selections”. To support this argument the Applicant refers to Jokar et al; “Assessment of Human Random Number Generation for Biometric Verification” J Med Signals Sens. 2012 Apr-Jun; 2(2): 82-87 asserting that “various studies showing that the “random” sequences generated by people are biased compared to random numbers generated, for example, by computers” and that Jokar et al; shows “that the “random” numbers generated by a person can actually be used as a uniquely identifying biometric signature”. The Applicant hen concludes that “in short, a person would need to rely upon some non-mental scheme or device to completer the random fragmentation, such as for example relying upon a random number generator.” See Remarks at page 11.
It is respectfully submitted that these arguments are not persuasive. The Applicant has not rebutted the Examiner’s interpretation of the phrase “randomly fragmenting” as a division without a specific pattern. Under this interpretation, performing a random fragmentation of a read is a mental process. A person can iteratively select a location at which a read will be divided, by pointing out to a location on the read wherein during each iteration the location is selected without a specific pattern. As explained above, the human mind is capable of performing random tasks including random selections. Evidence of this fact can be found in Persaud, N. “Humans can consciously generate random number sequences: A possible test for artificial intelligence”, Medical Hypotheses, Volume 65, Issue 2, 2005, Pages 211-214, specifically under the Summary which describes: “The results suggest that humans can generate random numbers that are uniformly distributed, independent of one another and unpredictable” and at page 212, col. 1 under Introduction which describes: “Humans can consciously produce a series of seemingly random numbers in response to a command.” As such, contrary to the Applicant’s assertion randomly fragmenting a sequence iteratively read reads on dividing a sequence read without a specific pattern which can be performed mentally.  
2) That “the claims require the analysis of a sample where it is not known from what organism the metagenomic read originated and identifying the organism from a genomic database comprising a plurality of gene sequences for a plurality of organisms” and that “metagenomic classifications against crowded environmental samples (i.e., finding these matches) is computationally expensive even for powerful computers and requires a near base-by-base search of a genomic database that is entirely impractical for a person to perform mentally (see, e.g., paras. 2 and 20 of Applicant’s originally filed specification describing complex environmental samples k-length sequence roaming), let alone randomly with bootstrapping.” The Applicant then concludes that “restated, person cannot compare environmental samples having unknown organisms to a genomic database in this manner in any practical manner.” See Remarks at page 12.
It is respectfully submitted that these arguments are not persuasive. Firstly, the recitation of “wherein it is not known from what organism the metagenomic read originated” merely characterizes the received metagenomic reads as being of an unknown source. This characterization does not preclude the steps of comparing, determining, randomly fragmenting and generating an identification to be fairly interpreted as mental processes. The claims do not define a length of the metagenomic read and a length of the gene sequences or, a number of said gene sequences stored in the database. A person can visually compare a metagenomic read, regardless of its origin, to one or more gene sequences, identify whether said metagenomic read matches at least one of the gene sequences, and divide, without a pattern, said metagenomic read in two reads. These mental processes can be performed iteratively and are fairly interpreted under the BRI of the claim to be practically performed in the mind. Secondly, as set forth in the 2019 Guidance and the October 2019 Update to the Guidance, under Step 2A(1) of the patent-eligibility analysis the determination of whether the claims recite a judicial exception requires an evaluation of whether an abstract idea, law of nature, or natural phenomenon is set forth or described in the claims. Whether a process is computationally expensive or whether it requires powerful computers does not remove the steps of comparing, determining, randomly fragmenting, generating an identification and statistically characterizing the matches from the abstract idea category. Thirdly, the claims do not recite that the comparisons are performed “randomly with bootstrapping”. The claims recite “statistically characterizing, by bootstrapping, the exact matches” which, as explained herein encompasses a mathematical concept and not a mental process.  
4) That “a multi-pass iterative approach to metagenomic classification based on randomly fragmenting sequences with bootstrapping on its face offers a practical application: improved classification of Next Generation Sequencing (NGS) reads” and that “as explained in Applicant’s originally filed specification, “one or more embodiments of the invention address the above-described shortcomings of the prior art by fragmenting metagenomic reads at random points and applying the random read fragments, sometimes referred to as seeds, to an indexed and/or annotated genomic database. This process can be iteratively repeated until an exact match is located or a minimal fragment length is achieved (Para. 21)”. The Applicant further adds that “moreover, an example use case offering an immediate practical application is provided in at least paragraph 23, “The above-described aspects of the invention address the shortcomings of the prior art by providing rapid classification and identification of a metagenomic sample. Such methods can improve human health and food and environmental safety, for example, by providing rapid identification of harmful pathogens” and that “the randomization in embodiments of the invention enables bootstrapping, such that measures of accuracy can be derived from multiple runs. Each run can have an intrinsic measure of robustness and can be used in any genomic database for rapid identification classification (Par 22)”. See Remarks at page 12.
It is respectfully submitted that these arguments are not persuasive. Firstly, the determination under step 2A(2) of the patent-eligibility analysis of whether the recited abstract ideas are integrated into a practical application is not based on whether the recited process as a whole (multi-pass iterative approach to metagenomic classification) purportedly provides an improvement to a technological field.  This determination is based on whether the combination of elements recited in addition to the abstract ideas impose any meaningful limits on practicing the abstract ideas, for example, by providing an improvement in the functioning of a computer or, by applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a medical condition or, by using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. See MPEP § 2103.04(d)(I). In the instant case, the Applicant has not presented any arguments on how the additional step of receiving a metagenomic read uses or applies the recited abstract ideas in a meaningful manner. This step is extra-solution activity which does not rely on, or use the judicial exception in a manner that imposes a meaningful limit on the abstract ideas.  Secondly, as explained in the MPEP §2106.04(d)(1) “the consideration of improvements requires first, an evaluation of the specification to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification”. Herein, the Applicant’s reference to paragraph 23 of the Specification which reads: “The above-described aspects of the invention address the shortcomings of the prior art by providing rapid classification and identification of a metagenomic sample. Such methods can improve human health and food and environmental safety, for example, by providing rapid identification of harmful pathogens” is a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art and, the Applicant has not pointed out the portions of the Specification that provide the details from which the improvement can be ascertained.  Thirdly, the Applicant’s avowal of an improvement by referring to “bootstrapping” being enabled by the “randomization” of the invention does not provide any evidence of an improvement as this statement merely sets forth that bootstrapping, which is a statistical technique known in the art, can be performed. The use of known statistical technique does not provide an improvement to the technology or to the functioning of a computer.
The rejection herein has been maintained.

Prior Art
As indicated in the Office Action mailed on 2 June 2022 Claims 1-5, 7-13 and 15-19, as currently amended, appear to be free of art under 35 USC §102 and §103 as the prior art does not teach or fairly suggests methods and systems for identifying a taxonomic entity based on the random fragmentation in two fragments of a metagenomic read which does not exactly match a gene or gene sequence followed by, iteratively, further randomly fragmenting each read fragment until all read fragments exactly match one or more gene sequences. 
The closest related prior art in the field of nucleic acid sequencing teaches the generation of fragments by splitting partially mapped reads into mapped and unmapped and re-mapping said fragments to a reference sequence (see US 2016/0019340 to Gottimukkala cited in the previous office action). However, there is no teaching or suggestion that the fragmentation is a random fragmentation and, that the process is performed iteratively until all fragments match a genetic sequence. The closest related prior art in the field of metagenomics teaches the fragmentation of reads at any nucleotide <Q20 and the splitting of remaining read fragments into non-overlapping 30-mers (subreads), however there is no teaching for an iterative random fragmentation process which is performed until all fragments match a genetic sequence. See Freitas, T. C. A. et al; “Accurate read-based metagenomic characterization using a hierarchical suite of unique signatures”; Nucleic Acids Research, 2015, Vol. 43, No. 10 e69; page 1-14 (cited in the previous Office Action).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1671                                                                                                                                                                                                        /MARY K ZEMAN/Primary Examiner, Art Unit 1672